Citation Nr: 1528713	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-41 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2013 rating decisions by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  

During the pendency of this appeal, the Veteran was granted a temporary 100 percent disability rating for service-connected prostate cancer, effective November 17, 2008 through August 31, 2009.  Therefore, the Board has limited its consideration for entitlement to a TDIU to the period prior to November 17, 2008 and the period from September 1, 2009.  

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's combined disability rating prior to November 17, 2008, was 70 percent, with all rated disabilities related to service-connected diabetes mellitus, and the combined disability rating beginning September 1, 2009, is 90 percent, with a combined 70 percent disability rating for disabilities related to service-connected diabetes mellitus.  

2.  Effective May 21, 2012, the Veteran was granted a single 60 percent disability rating for service-connected prostate cancer residuals.    

3.  The evidence shows that it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to work as a result of service-connected disabilities.

Service connection is currently in effect for residuals of prostate cancer, rated 60 percent; renal insufficiency and hypertension associated with diabetes mellitus, rated 30 percent; PTSD, rated 30 percent; diabetes mellitus, rated 20 percent; right upper extremity peripheral neuropathy, rated 20 percent; left upper extremity peripheral neuropathy, rated 20 percent; right lower extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; and gastroparesis associated with diabetes mellitus, rated 0 percent.  The Veteran's combined rating as of September 1, 2009, is 90 percent.  

At the time the Veteran filed the claim for TDIU, in July 2008, he was in receipt of a 70 percent combined rating, effective February 27, 2006.  The 70 percent rating at that time was entirely comprised of ratings for diabetes mellitus and disabilities associated with diabetes mellitus.  For the purposes of 38 C.F.R. § 4.16, those ratings are combined to form at least a single 60 percent disability rating, and thus, for the entire period on appeal, the Veteran has met the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16(a) (2014).

The evidence of record shows that in January 2008, the Veteran retired from employment at age 62.  The record shows that he reported that he retired because he could no longer keep up with the pace needed to perform his job and because he was eligible based on years of service.  

A November 2008 Social Security Administration (SSA) disability determination shows the Veteran was found to be disabled for the purposes of SSA disability benefits, effective January 1, 2008, due to diabetes mellitus and peripheral neuropathy, both of which are service-connected disabilities.  Additionally, in an October 2008 SSA letter, it was noted that the Veteran's activities of daily living were severely limited due to peripheral neuropathy.  Specifically the Veteran reported that he could only stand for 10 minutes at a time, walk for 10 minutes at a time, and sit for 20 minutes at a time, due to the peripheral neuropathy in his legs.  The SSA letter also discussed the severity and frequency of the Veteran's PTSD symptoms, for which he is now service-connected.  Finally, SSA noted that the Veteran had a very long work history, which indicated that had he been able to continue working, he would have done so.  

Also of record are numerous VA examinations of the Veteran's various service-connected disabilities.  The examinations evaluate the Veteran's disabilities individually, and the VA examiners consistently note that each service-connected disability on its own does not make the Veteran unemployable and that he would still be able to perform sedentary work.  However, none of the VA examiners evaluated the Veteran's disability picture as a whole when evaluating his functional impairment, and the Board finds that the VA examination reports of record are not adequate to form the basis of a denial of entitlement to TDIU.  Further, while the examiners noted that the Veteran was not precluded from sedentary employment, it does not appear that the examiners fully considered the evidence of record that the Veteran was unable to sit for long periods of time, which is an inherent requirement of many sedentary employment positions.  

While the Board has found that the VA examination reports of record are not adequate to form the basis for a denial of entitlement to TDIU, those reports contain lay statements from the Veteran regarding the functional impairment of his service-connected disabilities which are invaluable to the claim for TDIU.  At a November 2012 VA examination of the residuals of the Veteran's prostate cancer, the Veteran reported that he had significant symptoms of urinary incontinence and had to change absorbent pads up to six times a day and required the use of the bathroom every one to two hours.  The Board finds that those symptoms would further impact his ability to perform any job, be it physical or sedentary.  

Additionally, in support of his claim, the Veteran has submitted lay statements from former co-workers who reported that while the Veteran was still employed as a pipe inspector, he began to suffer from confusion and associated difficulties while working.  It was later determined that those issues were related to diabetes mellitus and that disability was causing his work performance to suffer.  

The Board notes that the Veteran is competent to describe his functional impairment in conjunction with his ability to work.  Moreover, the Board finds the Veteran credible.  Further, the Veteran's former co-workers are competent to report the Veteran's observable symptomatology and how it affected the Veteran's ability to work.  Moreover, the Board finds the Veteran's former co-workers credible.  Their statements regarding his limitations are persuasive evidence.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  The evidence of record establishes that the Veteran has a current diagnosis of sleep apnea.  The Veteran asserts that he has sleep apnea related to service, and specifically that it is caused by or related to service-connected PTSD.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

As the Veteran has not yet been provided a VA examination since he was diagnosed with sleep apnea, the Board finds that a remand is necessary to provide the Veteran a VA examination that addresses all the evidence of record, to include the Veteran's contentions and the theory of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the diagnosed sleep apnea was incurred in or is otherwise related to service.  The examiner must consider the Veteran's and his Spouse's statements regarding onset and continuity of symptomatology.  

(b) Is it at least as likely as not (50 percent or greater probability) that sleep apnea that is proximately due to or caused by service-connected PTSD. 

(c) Is it at least as likely as not (50 percent or greater probability) that sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


